Barnhill, J.
On this appeal tbe defendant presents a number of questions for determination: (1) Did the»court err in overruling tbe defendant’s motion for judgment as of nonsuit on plaintiff’s first cause of action for compensatory• damages ? (2) Did tbe court err in overruling defendant’s motion for judgment as of nonsuit on plaintiff’s second cause of action for punitive damages? (3) Was it error for tbe court to admit evidence of defendant’s financial worth? (4) Did tbe court err in refusing to charge tbe jury that it would be warranted in awarding only nominal damages as prayed by tbe defendant? And, (5) Did tbe court err in failing to give tbe defendant’s special prayer for instructions to tbe effect that the jury should answer tbe first issue “No” ?
Tbe article not only states that Roth was arrested on a charge of violating tbe White Slave Act and with imprisonment in default of bond but it likewise attributes to him conduct of such vile' baseness and depravity as to indicate a total lack of any sense of tbe social duty that a man owes to bis fellow man and to society. If it bad reference to tbe plaintiff it was false. This is conceded by tbe defendant. Being false *19it is a libel per se. Flake v. News Co., 212 N. C., 780, 195 S. E., 55. Tbe court below so instructed tbe jury, to wbicb there is no exception.
On tbe defendant’s motion to nonsuit on tbe first cause of action and its prayer for a directed verdict, on tbe first issue tben, tbe only question to be determined is as to whether there was sufficient evidence that tbe publication was “of and concerning tbe plaintiff.”
Tbe testimony of tbe witness Benton clearly indicates that be wrote tbe article because of its supposed local interest and concerning tbe Roth who formerly operated tbe Palace Theatre and resided at tbe Y. M. C. A. It was so understood by tbe witness Zager and by Mr. Stern and by others who accosted and joked tbe plaintiff in respect thereto. After receiving a phone call from Zager, Benton informed the managing editor that there bad been a mistake. Tbe managing editor wrote tbe plaintiff that tbe information was obtained from tbe Federal investigator Morgan stating “Investigator Morgan told this newspaper that Roth stated be has been connected with tbe Palace Theatre in Greensboro.” In tbe publication attempting to correct tbe false impression made tbe defendant stated that: “Another Harry Roth Figures in Affair;” and that it was informed “That tbe Harry Roth arrested in tbe vice raids in Atlantic City and other northern cities Monday night was not tbe Harry Roth who some years ago was connected with tbe Palace Theatre.” Benton likewise testified that when be wrote tbe article “be was under tbe impression that tbe man referred to therein was formerly connected with the Palace Theatre.”
It would seem, therefore, that tbe article was not only understood by those who read it as being of and concerning the plaintiff but that tbe defendant, by mistake of fact, so intended it. In any event, tbe evidence raises an issue of fact wbicb was properly submitted to tbe jury. On tbe issue so submitted tbe court charged tbe jury fully in tbe language of special instructions prepared by learned counsel for tfre defendant. Naturally tbe charge on this aspect of tbe case was as favorable to tbe defendant as tbe law would permit. At least there is no exception thereto.
Under tbe view we take of tbe evidence tbe second and third questions may be treated as one.
When tbe allegations of tbe complaint are sufficient to support a demand for punitive damages, and there is testimony tending to support tbe allegations, evidence of tbe pecuniary circumstances and wealth of tbe defendant is competent on tbe issue thereby raised. Adcock v. Marsh, 30 N. C., 360; Reeves v. Winn, 97 N. C., 246, 1 S. E., 448; Baker v. Winslow, 184 N. C., 1, 113 S. E., 570, and authorities therein cited at p. 10.
*20In some jurisdictions it is beld that where malice exists exemplary damages may be given, and that it is immaterial whether the malice is actual or such as is implied in law for the publication of a libel per se. 25 Cyc., 536, et seq. In this jurisdiction punitive damages may not be awarded on a showing of implied malice only. To support an award of vindictive damages it must appear that the publication was prompted by actual malice (as contra-distinguished from imputed malice, or malice implied by the law from intentionally doing that which in its natural tendency .is injurious), or that the defamation was recklessly or carelessly published. Baker v. Winslow, supra; Gilreath v. Allen, 32 N. C., 67; Bowden v. Bailes, 101 N. C., 612; Upchurch v. Robertson, 127 N. C., 127. Such damages may be awarded when there is evidence of oppression, or gross and willful wrong; Reeves v. Winn, supra; or a wanton and reckless disregard of the plaintiff's right; Fields v. Bynum, 156 N. C., 413, 72 S. E., 449; or of gross indifference; Woody v. Bank, 194 N. C., 549, 140 S. E., 150; or reckless and criminal indifference to plaintiff’s rights; Hall v. Hall, 179 N. C., 571, 103 S. E., 136.
The F. B. I. agent stated to the defendant’s news agent that he understood the Roth arrested “was formerly in Greensboro and had been tried in Greensboro,” and that “he had been in the entertainment business.” He did not state that he was formerly a resident of Greensboro or that he had ever been connected with the Palace Theatre. The reporter ascertained a man by the name of Roth had been for an undisclosed length of time, in Greensboro pursuing his vocation as a professional pimp and had been arrested and tried in the United States District Court. He further ascertained that Roth, the plaintiff, formerly resided in Greensboro at the Y. M. O. A. and was connected with the Palace Theatre. He published the article without investigation either at the place of employment or at the place of residence of the Roth about whom he wrote when such an investigation before the publication would have disclosed the irue facts. The managing editor stated to Zager that the E. B. I. agent had told him that the Roth who was arrested was a man who formerly lived in Greensboro and operated the Palace Theatre. The record fails to disclose that such information was received from the E. B. I. agent.
“A good name is rather to be chosen than great riches.” A good reputation, when based on sound character, is a man’s most precious possession. No publication, the tendency of which is to seriously impair or destroy a good name, should be permitted without most careful investigation. The failure to go to a known and easily available source of information, coupled with other facts and circumstances which appear in this record and considered in connection with the presumption of legal malice arising from the publication of a libelous article, constitutes more *21than a scintilla of evidence tending to show that in publishing the article the defendant acted with reckless disregard of plaintiffs rights and is sufficient to support the submission of an issue of punitive damages. This is all we are required to determine.
A consideration of the whole record leads to the conclusion that the defendant acted through an honest mistake. The jury accepted that view of the evidence and answered the issue on punitive damages in the negative. But, an honest mistake will not protect the defendant. Washington Post v. Kennedy, 3 F. (3d), 207, 41 A. L. R., 483; also see Anno. 26 A. L. R., 464, et seq.
As there is sufficient evidence to be submitted to the jury on the issue of punitive damages there was no error in the admission of testimony relating to the defendant’s financial condition.
Nor is the defendant protected by its publication of 2 September in which it corrects, on information, the publication of 1 September. The plaintiff duly served notice on the defendant by letter, the receipt of which is admitted, demanding a retraction as provided by ch. 557, Public Laws 1901; C. S., 2430. If the defendant desired to avail itself of the provisions of this statute it was its duty to publish an apology and retraction as prescribed by statute. This it did not do.
While the statute, C. S., 2430, does not require the retraction to be in any particular form or couched in any particular language, it does require “a full and fair correction, apology and retraction” which must clearly refer to and admit the publishing of the article complained of and directly, fully and fairly, without any uncertainty, evasion or subterfuge, retract and recall the alleged false and defamatory statements and apologize therefor. Oray v. Times Co. (Minn.), 77 N. W., 204. The alleged correction falls far short of this requirement. It neither retracts nor apologizes therefor, but merely states that the defendant is then in possession of information contra that contained in the original publication. See Osborn v. Leach, 135 N. C., 627; Paul v. Auction Co., 181 N. C., 1, 105 S. E., 881.
The demand for the apology gave the defendant the election of complying therewith or risking the consequence of noneompliance. It was not the duty of the plaintiff to approve or. disapprove the article already published. Failure to do so does not exculpate the defendant or protect it against the submission of any issue of punitive damages on a proper showing.
It may be noted that under express terms of C. S., 2430, the publication of the apology and retraction standing alone is not sufficient. It must be made to appear further in the trial that “said article was published in good faith, that its falsity was due to an honest mistake of fact, *22and that there were reasonable grounds for believing that the statements in said article were true.”
While the court declined to charge the jury in substance that it would be warranted in awarding only nominal damages as prayed by the defendant, it did charge the jury on the issue of damages that “if the plaintiff would recover more than nominal damages under the second issue, he must satisfy you by the greater weight of the evidence in this ease that he is entitled to recover actual damages of the defendant . . . your award of damages to plaintiff under the second issue will be confined to nominal damages unless the plaintiff establishes by the greater weight of the evidence that he has suffered actual damages as the direct and proximate result of the wrongful acts and conduct of the defendant.”' If there was any error in this charge it was favorable to the defendant.
When an unauthorized publication is libelous per se, malice and damage are presumed from the fact of publication and no proof is required as to any resulting injury. The law presumes that general damages actually, proximately and necessarily result from an unauthorized pub-licátion which is libelous per se and they are not required to be proved by evidence since they arise by inference of law, and are allowed whenever the immediate tendency of the publication is to impair plaintiff’s reputation, although no actual pecuniary loss has in fact resulted. Flake v. News Co., supra; Bowden v. Bailes, supra; Fields v. Bynum, supra; Hamilton v. Nance, 159 N. C., 56, 74 S. E., 627; Barringer v. Deal, 164 N. C., 246, 80 S. E., 161; Paul v. Auction Co., supra; Baker v. Winslow, supra; Jones v. Brinkley, 174 N. C., 23, 93 S. E., 372; N. Y. Evening Post Co. v. Chaloner, 265 E., 204, 36 C. J., 1150; Oates v. Trust Co., 205 N. C., 14, 168 S. E., 869.
In the Bowden case, supra, a charge that “the plaintiff is entitled to some damages” resulting from a slander per se was affirmed. In the Barringer case, supra, citing the Hamilton and Fields cases, supra, it was held that on a slander per se compensatory damages which embrace compensation for those injuries which the law will presume must naturally, proximately and necessarily result, including injuries to the feelings alrd mental suffering endured in consequence, should be awarded; and that it is not required that the plaintiff introduce evidence that he has suffered special damage. In the Fields case, supra, the court declined to charge the jury “It is incumbent on the plaintiff to show to the jury evidence that he has suffered damage before he can ask you to award any to him.” This Court held that the refusal to give the requested instruction was proper. The other cited eases are to like effect.
“Where the facts and nature of the action so warrant, actual damages include pecuniary loss, physical pain, and mental suffering . . . compensatory damages include all other damages than punitive, thus *23embracing not only special damages as direct pecuniary loss but injury to feelings, mental anguish, etc.” Baker v. Winslow, supra. “Compensatory damages include (1) pecuniary loss direct or indirect, i.e., special damages; (2) damages for physical pain and inconvenience; (3) damages for mental suffering; and (4) damages for injury to reputation.” Osborn v. Leach, supra; Fields v. Bynum, supra; Barringer v. Deal, supra.
However, the fact that the law presumes that general damages result from the publication of a libel per se does not preclude the plaintiff from offering evidence of damages both general and special.
The plaintiff testified in substance that he had suffered mental anguish, humiliation and embarrassment as a result of the publication complained of. This evidence, together with the presumption of general damages resulting from the publication of the libel, entitled the plaintiff to the award of some damages, the amount of which it was the duty of the jury to determine.
A careful examination of the record and the briefs filed leads us to the conclusion that the exceptive assignments of error are without substantial merit.
No error.